ICON Leasing Fund Eleven, LLC Annual Portfolio Overview ICON Leasing Fund Eleven, LLC Table of Contents Introduction to Portfolio Overview 1 Investment During the Quarter 1 Investment Following the Quarter 1 Disposition During the Quarter 2 Disposition Following the Quarter 2 Portfolio Overview 2 10% Status Report 3 Revolving Line of Credit 3 Perfomance Analysis 3 Transactions with Related Parties 4 Financial Statements 7 Forward Looking Information 11 Additional Information 11 ICON Leasing Fund Eleven, LLC Introduction to Portfolio Overview We are pleased to present ICON Leasing Fund Eleven, LLC’s (the “Fund”) Annual Portfolio Overview for the year ended December 31, 2012.References to “we,” “us,” and “our” are references to the Fund, and references to the “Manager” are references to the manager of the Fund, ICON Capital, LLC. The Fund makes investments in companies that utilize equipment and other corporate infrastructure (collectively, “Capital Assets”) to operate their businesses. These investments are primarily structured as debt and debt-like financings (such as loans and leases) that are collateralized by Capital Assets. The Fund raised $365,198,690 commencing with our initial offering on April 21, 2005 through the closing of the offering on April 21, 2007.Our operating period commenced in May 2007.On March 26, 2012, our operating period was extended for three years with the intention of having a very limited liquidation period thereafter, if any. During our operating period, we will invest our offering proceeds and cash generated from operations in Capital Assets.Following our operating period, we will enter our liquidation period, during which time the loans and leases we own will mature or be sold in the ordinary course of business. Investment During the Quarter The Fund made the following investment during the quarter ended December 31, 2012: SAExploration, Inc. Investment Date: 11/28/2012 Collateral: Seismic imaging equipment valued at $33,500,000. Structure: Loan Expiration Date: 11/28/2016 Facility Amount: Fund Participation: Investment Following the Quarter The Fund made the investment below following the quarter ended December 31, 2012: NTS, Inc. Investment Date: 03/28/2013 Collateral: Telecommunications equipment valued at $41,000,000. Structure: Loan Expiration Date: 07/01/2017 Facility Amount: Fund Participation: 1 ICON Leasing Fund Eleven, LLC Disposition During the Quarter The Fund disposed of the following investment during the quarter ended December 31, 2012: Revstone Transportation, LLC Structure: Loan Collateral: Automotive manufacturing equipment. Disposition Date: 11/16/2012 Equity Invested: $1,139,000* Total Proceeds Received: $1,352,000* * Approximate amount Disposition Following the Quarter The Fund disposed of the investment below following the quarter ended December 31, 2012: Teal Jones Group Structure: Lease & Loan Collateral: Lumber processing equipment, plant, and machinery. Disposition Dates: 03/8/2013 Equity Invested: $35,442,000* Total Proceeds Received: $59,593,000* * Approximate amount Portfolio Overview As of December 31, 2012, our portfolio consisted of the following investments: Pliant Corporation Structure: Lease Collateral: Plastic films and flexible packaging manufacturing equipment. Expiration Date: 09/30/2013 Teal Jones Group Structure: Lease & Loan Collateral: Lumber processing equipment, plant, and machinery. Expiration Date: 11/30/2013 Heuliez SA Structure: Lease Collateral: Auto parts manufacturing equipment. Expiration Date: 12/31/2014 2 ICON Leasing Fund Eleven, LLC Portfolio Overview (continued) SAExploration, Inc. Structure: Loan Collateral: Seismic imaging equipment. Expiration Date: 11/28/2016 10% Status Report As of December 31, 2012, the equipment subject to lease with Teal Jones was the only investment that individually constituted at least 10% of the aggregate purchase price of our investment portfolio. As referenced above, on March 8, 2013, Teal Jones satisfied its obligations in connection with the mortgage note receivable and lease financing arrangement by making a prepayment of approximately $22,645,000. As of December 31, 2012, the Teal Jones equipment had four quarterly payments remaining. To the best of our Manager’s knowledge, the equipment was maintained in accordance with applicable laws and regulations as required under the lease agreement. Revolving Line of Credit On May 10, 2011, the Fund entered into a loan agreement with California Bank & Trust (“CB&T”) for a revolving line of credit of up to $5,000,000 (the “Facility”), which is secured by all of the Fund’s assets not subject to a first priority lien by third parties.Amounts available under the Facility are subject to a borrowing base that is determined, subject to certain limitations, on the present value of the future receivables under certain loans and lease agreements in which the Fund has a beneficial interest. The Facility has been extended through March 31, 2015.The interest rate on general advances under the Facility is CB&T’s prime rate. We may elect to designate up to five advances on the outstanding principal balance of the Facility to bear interest at the current London Interbank Offered Rate plus 2.5% per year. In all instances, borrowings under the Facility are subject to an interest rate floor of 4.0% per year. In addition, we are obligated to pay a 0.5% fee on unused commitments under the Facility. At December 31, 2012, there were no obligations outstanding under the Facility. Performance Analysis Capital Invested As of December 31, 2012 Leverage Ratio 0.02:1* % of Receivables Collected in the Quarter Ended December 31, 2012 100%** *Leverage ratio is defined as total liabilities divided by total equity. **Collections as of April 30, 2013. 3 ICON Leasing Fund Eleven, LLC Transactions with Related Parties We entered into certain agreements with our Manager and with ICON Securities, LLC (“ICON Securities”), a wholly-owned subsidiary of our Manager, whereby we pay certain fees and reimbursements to those parties. Our Manager was entitled to receive an organizational and offering expense allowance of 3.5% on capital raised up to $50,000,000, 2.5% of capital raised between $50,000,001 and $100,000,000 and 1.5% of capital raised over $100,000,000.ICON Securities was entitled to receive a 2% underwriting fee from the gross proceeds from sales of shares to additional members. In accordance with the terms of our amended and restated limited liability company agreement, we pay or paid our Manager (i) management fees ranging from 1% to 7% based on the type of transaction, and (ii) acquisition fees, through the end of the operating period, of 3% of the total purchase price (including indebtedness incurred or assumed and all fees and expenses incurred in connection therewith) of, or the value of the Capital Assets secured by or subject to, our investments.For a more detailed analysis of the fees payable to our Manager, please see the Fund’s prospectus. In addition, our Manager is reimbursed for administrative expenses incurred in connection with our operations. During the year ended December 31, 2012, our Manager suspended the collection of acquisition fees of approximately $196,000. During the quarter ended March 31, 2013, our Manager suspended the collection of acquisition fees of $99,000. Our Manager performs certain services relating to the management of our equipment leasing and other financing activities.Such services include, but are not limited to, the collection of lease payments from the lessees of the equipment or loan payments from borrowers, re-leasing services in connection with equipment which is off-lease, inspections of the equipment, liaising with and general supervision of lessees and borrowers to ensure that the equipment is being properly operated and maintained, monitoring performance by the lessees and borrowers of their obligations under the leases and loans, and the payment of operating expenses. Administrative expense reimbursements are costs incurred by our Manager or its affiliates that are necessary to our operations.These costs include our Manager’s and its affiliates’ legal, accounting, investor relations and operations personnel, as well as professional fees and other costs that are charged to us based upon the percentage of time such personnel dedicate to us.Excluded are salaries and related costs, office rent, travel expenses, and other administrative costs incurred by individuals with a controlling interest in our Manager. Although our Manager continues to provide the services described above, during the year ended December 31, 2012 and 2011, our Manager suspended the collection of management fees in the amounts of $734,000 and $1,213,912, respectively. During the year ended December 31, 2012, our Manager suspended the collection of administrative expense reimbursements of approximately $531,000. Our Manager also has a 1% interest in our profits, losses, cash distributions and liquidation proceeds.We paid distributions to our Manager in the amount of $61,054 and $146,527 for the years ended December 31, 2012 and 2011, respectively. Additionally, our Manager’s interest in our net income (loss) was $53,354 and ($255,634) for the years ended December 31, 2012 and 2011, respectively. 4 ICON Leasing Fund Eleven, LLC Transactions with Related Parties (Continued) Fees and other expenses paid or accrued by us to our Manager or its affiliates for the years ended December 31, 2012 and 2011 were as follows: Entity Capacity Description ICON Capital, LLC Manager Management fees (1) $
